        Case 1:20-mc-00023-EGS Document 3 Filed 04/23/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

FEDERAL TRADE COMMISSION and

THE PEOPLE OF THE STATE OF NEW
YORK, by LETITIA JAMES,
Attorney General of the State of New York,

                 Plaintiffs,

                v.

QUINCY BIOSCIENCE HOLDING
COMPANY, INC., a corporation;

QUINCY BIOSCIENCE, LLC, a limited
liability company;

PREVAGEN, INC., a corporation                Misc. No.: 1:20-mc-00023-EGS
d/b/a SUGAR RIVER SUPPLEMENTS;
                                             [S.D.N.Y. Case No. 1:17-cv-00124-LLS]
QUINCY BIOSCIENCE
MANUFACTURING, LLC, a limited
liability company;

MARK UNDERWOOD, individually and as
an officer of QUINCY BIOSCIENCE
HOLDING COMPANY, INC., QUINCY
BIOSCIENCE, LLC, and PREVAGEN,
INC.; and

MICHAEL BEAMAN, individually and as
an officer of QUINCY BIOSCIENCE
HOLDING COMPANY, INC., QUINCY
BIOSCIENCE, LLC, and PREVAGEN,
INC.,

                 Defendants.



                 UNOPPOSED MOTION FOR EXTENSION OF TIME
               Case 1:20-mc-00023-EGS Document 3 Filed 04/23/20 Page 2 of 3




          Third-party Georgetown Economic Services, LLC (“GES”)1 submits this unopposed

Motion to extend the time to file its Opposition (the “Unopposed Motion to Extend”) to Plaintiff

Federal Trade Commission’s (“FTC”) Motion to Compel Production of Documents Pursuant to

Fed. R. Civ. P. 45. (ECF No. 1). In support of its Unopposed Motion to Extend, GES states as

follows:

          1.      On April 10, 2020, FTC filed a Motion to Compel Production of Documents

Pursuant to Fed. R. Civ. P. 45. (ECF No. 1.) Counsel for GES was served by email with the Motion

to Compel on April 13, 2020.

          2.      Pursuant to Local Rules of the U.S. District Court for the District of Columbia 7(b)

and 7(d), GES’s response in Opposition to FTC’s Motion to Compel is currently due on Monday,

April 27, 2020, with FTC’s Reply due on May 4, 2020.

          3.      In light of the ongoing national pandemic related to COVID-19 and corresponding

restrictions, GES seeks a two-week extension to file its response until May 11, 2020, with FTC’s

reply memorandum, if any, due on May 18, 2020. This is the first request for an extension in this

matter.

          4.      Counsel for the parties have conferred regarding this Motion. FTC does not oppose

the Motion or the relief requested herein.



1
        FTC listed Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC,
Prevagen, Inc. d/b/a Sugar River Supplements, and Quincy Bioscience Manufacturing, LLC
(collectively the “Quincy Defendants”) on the caption of its Motion to Compel. The Quincy
Defendants are defendants in the related action pending in the Southern District of New York
captioned Federal Trade Commission, et al. v. Quincy Bioscience Holding Company, Inc., et al.,
No. 1:17-cv-00124-LLS (S.D.N.Y.) GES is not a party to that action. While FTC’s Motion to
Compel is directed to GES, it states that, “for purposes of this motion [FTC] is treating the
objections as if they had been made by Defendants.” (ECF No. 1 at 2 n.2.) Thus, to the extent
that FTC’s Motion to Compel is also directed to the Quincy Defendants, the relief sought in GES’s
extension request is also respectfully requested on behalf of the Quincy Defendants.
            Case 1:20-mc-00023-EGS Document 3 Filed 04/23/20 Page 3 of 3




       5.      Accordingly, GES respectfully requests that the Court grant this Motion, extending

the deadline for GES to file its Opposition to the Motion to Compel to May 11, 2020, with the

Reply from FTC, if any, due on May 18, 2020.



Dated: April 23, 2020
       Washington, D.C.                        KELLEY DRYE & WARREN LLP

                                               By: /s/ Bezalel A. Stern
                                                   Bezalel A. Stern
                                                   Washington Harbour, Suite 400
                                                   3050 K Street, NW
                                                   Washington, DC 20007
                                                   Tel. (202) 342-8422
                                                   Fax: (202) 342-8451
                                                   bstern@kelleydrye.com

                                                   Geoffrey W. Castello (pro hac vice
                                                   forthcoming)
                                                   Jaclyn M. Metzinger (pro hac vice
                                                   forthcoming)
                                                   Glenn T. Graham (pro hac vice forthcoming)
                                                   101 Park Avenue
                                                   New York, New York 10178
                                                   Tel: (212) 808-7800
                                                   Fax: (212) 808-7897
                                                   gcastello@kelleydrye.com

                                                   Counsel for Third-Party Georgetown
                                                   Economic Services, LLC

                                                   Counsel for Defendants Quincy Bioscience
                                                   Holding Company, Inc., Quincy Bioscience,
                                                   LLC, Prevagen, Inc. d/b/a Sugar River
                                                   Supplements, and Quincy Bioscience
                                                   Manufacturing, LLC
